FILED
                            NOT FOR PUBLICATION                               JUN 18 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DEXTER E. DALE,                                  No. 06-56162

               Petitioner - Appellant,           D.C. No. CV-05-01872-SGL

  v.
                                                 MEMORANDUM *
MARGARITA PEREZ, Chairperson,
Board of Prison Terms; et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       California state prisoner Dexter E. Dale appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      Dale contends that the Board’s 2001 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

state court did not unreasonably conclude that some evidence supports the Board’s

decision. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, No. 06-55392,

2010 WL 1664977, at *11, *17 (9th Cir. Apr. 22, 2010).

      Dale’s remaining contentions are unpersuasive.

      Dale’s request for judicial notice is denied.

      AFFIRMED.




        1
          We certify for appeal, on our own motion, the issue of whether the 2001
decision of the California Board of Prison Terms (“Board”) to deny parole violated
due process.

                                          2                                 06-56162